EXHIBIT 10.12

UNITRIN, INC.

SEVERANCE PLAN

Unitrin, Inc. (the “Company”) hereby adopts, effective January 1, 2002, the
Unitrin, Inc. Severance Plan (the “Plan”) for the benefit of certain employees
of the Company and its Subsidiaries and Affiliates, on the terms and conditions
hereinafter stated.

The Plan, as set forth herein, is intended to help retain qualified employees,
maintain a stable work environment and provide economic security to certain
employees of the Company and its Subsidiaries and Affiliates in the event of a
Qualifying Termination following a Change in Control. The Plan, as a “severance
pay arrangement” within the meaning of Section 3(2)(B)(i) of ERISA, is intended
to be excepted from the definitions of “employee pension benefit plan” and
“pension plan” set forth under Section 3(2) of ERISA, and is intended to meet
the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, (S) 2510.3-2(b).

 

Section 1. DEFINITIONS. As hereinafter used:

1.1 “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

1.2 “Annual Compensation” shall mean:

(a) with respect to a Severed Employee who was a salaried employee immediately
prior to his or her Qualifying Termination, such Severed Employee’s rate of
annual base salary as in effect immediately prior to such Severed Employee’s
Qualifying Termination, without regard to any decrease in such salary
constituting Good Reason;

(b) with respect to a Severed Employee who was compensated primarily based on
commissions immediately prior to his or her Qualifying Termination, the total
commissions earned by such Severed Employee with respect to the 12 full calendar
month period ending immediately prior to such Severed Employee’s Qualifying
Termination, without regard to any decrease in the rate of such commissions
constituting Good Reason;

(c) with respect to a Severed Employee who was compensated based on an hourly
rate of pay immediately prior to his or her Qualifying Termination, the total
hourly wages earned by such Severed Employee with respect to the 12 full
calendar month period ending immediately prior to such Severed Employee’s
Qualifying Termination, without regard to any decrease in the Severed Employee’s
hourly rate of pay constituting Good Reason;



--------------------------------------------------------------------------------

1.3 “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

1.4 “Board” shall mean the Board of Directors of the Company, or any successor
thereto.

1.5 “Cause” shall mean, with respect to a termination of the Employee’s
employment with the Employer, (a) fraud, misappropriation of or intentional
material damage to the property or business of the Company (including its
Subsidiaries and Affiliates), which in any such case is materially injurious to
the Company (including its Subsidiaries and Affiliates), monetarily or
otherwise, or (b) the conviction of the Employee for the commission of a felony.

1.6 A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or any of its
Subsidiaries or Affiliates) representing 25% or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below; or

(b) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than
(i) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or any of its Subsidiaries or
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or

 

2



--------------------------------------------------------------------------------

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or any
parent thereof.

1.7 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.8 “Disability” shall mean a physical or mental condition entitling the
Employee to benefits under the applicable long-term disability plan of the
Company or any of its Subsidiaries or Affiliates, or if no such plan exists,
causing the Employee to be unable to substantially perform his or her duties
with the Employer for at least 6 months in any 12-month period.

1.9 “Employee” shall mean any person who is employed by the Employer on a
full-time basis and whose compensation is reported on a Form W-2. For purposes
of this Plan, an Employee shall be considered to continue to be employed by the
Employer on a full-time basis during sick leave, military leave or any other
leave of absence approved by the Employer.

1.10 The “Employer” of an Employee shall mean the Company or any Subsidiary or
Affiliate of the Company by which such Employee is employed.

1.11 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.12 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.13 “Good Reason” shall mean the occurrence of any one or more of the following
events without the Employee’s express written consent:

(a) a reduction in the Employee’s base salary, commission rate or hourly rate of
pay, as applicable, as in effect immediately prior to the Change in Control, or
a material reduction in the compensation and benefit plans, arrangements,
policies and procedures, taken as a whole, provided to the Employee from those,
taken as a whole, provided to the Employee immediately prior to the Change in
Control;

(b) a material reduction in the Employee’s job authority and responsibility;

(c) the Employer requires the Employee to change the location of his or her job
or office, so that he or she will be based at a location more than thirty miles
from the location of his or her job or office immediately prior to the Change in
Control; or

 

3



--------------------------------------------------------------------------------

(d) a successor company fails or refuses to assume the Company’s obligations
under this Plan, as required by Section 5.4 hereof (and for purposes of a
termination of an Employee’s employment for Good Reason as described in this
subsection (d), the date on which any such succession becomes effective shall be
deemed the Employee’s Severance Date).

1.14 “Level I Employee” shall mean any Employee who is primarily compensated by
commissions with at least three continuous years of service with the Employer as
of the date of such Employee’s Qualifying Termination.

1.15 “Level II Employee” shall mean any Employee who is not primarily
compensated by commissions and whose Annual Compensation is greater than
$150,000.

1.16 “Level III Employee” shall mean any Employee who is not primarily
compensated by commissions and whose Annual Compensation is at least $100,000
and not more than $150,000.

1.17 “Level IV Employee” shall mean any Employee who is not primarily
compensated by commissions and whose Annual Compensation is at least $50,000 and
less than $100,000.

1.18 “Level V Employee” shall mean any Employee who is not primarily compensated
by commissions and whose Annual Compensation is less than $50,000.

1.19 “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company or any of its Subsidiaries or Affiliates,
(b) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries or Affiliates, (c) an underwriter
temporarily holding securities pursuant to an offering of such securities, (d) a
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
(e) any individual, entity or group whose ownership of securities of the Company
is reported on Schedule 13G pursuant to Rule 13d-1 promulgated under the
Exchange Act (but only for so long as such ownership is so reported) or
(f) Singleton Group LLC or any successor in interest to such entity.

1.20 “Plan Administrator” shall mean the committee appointed to administer the
Plan. Such committee shall be selected by the Board. Following a Change in
Control, a person may be appointed to such committee only by a two-thirds
majority of the individuals who were members of the Board immediately prior to
such Change in Control.

1.21 A “Potential Change in Control” shall be deemed to occur in the event that
(a) the Company enters into an agreement, the consummation of which would result
in a Change in Control, (b) the Company or any Person publicly announces an

 

4



--------------------------------------------------------------------------------

intention to take or to consider taking action which, if consummated would
constitute a Change in Control, (c) any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 15% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or any of its Subsidiaries or Affiliates) or
(d) the Board adopts a resolution to the effect that, for purposes of this Plan,
a Potential Change in Control has occurred.

1.22 “Qualifying Termination” shall mean a termination of an Employee’s
employment during the 2-year period immediately following a Change in Control,
either (a) by the Employer without Cause or (b) by the Employee for Good Reason.
A termination of employment will not be deemed to have occurred upon (i) the
transfer of the Employee to employment with a Subsidiary or Affiliate of the
Company or (ii) the divestiture of a business with which the Employee is
primarily associated if the Employee is offered comparable employment by the
successor company.

1.23 “Severance Benefits” shall mean the payments and benefits provided to
Severed Employees pursuant to Sections 2.1, 2.2, and 2.3 hereof.

1.24 “Severance Date” shall mean the date on which an Employee incurs a
Qualifying Termination.

1.25 “Severance Weeks” means, for each Employee, one week for (a) each full year
such Employee has been continuously employed by the Employer, plus (without
duplication), if there has been a break in such Employee’s employment with the
Employer, (b) each full year of employment for which such Employee has received
credit under any retirement plan or program maintained by the Employer for
employment prior to such break, but in no event less than four (4) weeks or more
than twenty six (26) weeks (thirteen (13) weeks in the case of a Level I
Employee). For purposes of calculating an Employee’s full years of employment,
(x) any partial year of employment of at least thirty five (35) weeks shall
count as a full year of employment and (y) employment at one Employer shall
count (without duplication) toward the number of years of employment at another
Employer, provided that (i) there is no break (other than as the result of
vacation or sick leave, military leave or other approved leave of absence) in
the employment between the two Employers or (ii) such Employee has received
credit under any retirement plan or program maintained by the Employer for such
years of employment prior to such break.

1.26 “Severed Employee” shall mean an Employee who has incurred a Qualifying
Termination.

1.27 “Subsidiary” shall mean any entity more than 50% of the voting securities
of which are Beneficially Owned by the Company.

Additional definitions are set forth within the Plan and shall have the meanings
ascribed to them in the Plan.

 

5



--------------------------------------------------------------------------------

Section 2. BENEFITS.

2.1 The Company shall pay (or shall cause the Severed Employee’s Employer to
pay) to each Severed Employee a severance payment (the “Severance Payment”)
equal to:

(a) in the case of a Level I Employee, the product of (i) one-fifty-second
(1/52) of his or her Annual Compensation and (ii) his or her Severance Weeks.

(b) in the case of a Level II Employee, one year’s Annual Compensation plus the
product of (i) one-fifty-second (1/52) of his or her Annual Compensation and
(ii) his or her Severance Weeks.

(c) in the case of a Level III Employee, thirty-five-fifty seconds (35/52) of
his or her Annual Compensation plus the product of (i) one-fifty-second
(1/52) of his or her Annual Compensation and (ii) his or her Severance Weeks.

(d) in the case of a Level IV Employee, seventeen-fifty seconds (17/52) of his
or her Annual Compensation plus the product of (i) one-fifty-second (1/52) of
his or her Annual Compensation and (ii) his or her Severance Weeks.

(e) in the case of a Level V Employee, the product of (i) one-fifty-second
(1/52) of his or her Annual Compensation and (ii) his or her Severance Weeks.

The Severance Payment shall be paid to such Severed Employee in a lump sum as
soon as practicable following the Severed Employee’s Qualifying Termination. The
Severance Payment that a Severed Employee receives under this Plan shall not be
taken into account for purposes of determining benefits under any other
qualified or nonqualified plans of the Employer.

2.2 For a period equal to a number of weeks (not to exceed fifty-two (52) in
total) equal to the sum of (i) the Severed Employee’s Severance Weeks and
(ii) in the case of (a) Level I Employees, eight (8) weeks, (b) Level II and III
Employees, fifty-two (52) weeks, (c) Level IV Employees, thirty-five (35) weeks,
and (d) Level V Employees, seventeen (17) weeks (the “Welfare Benefit
Continuation Period”), the Company shall provide (or shall cause the Severed
Employee’s Employer to provide) the Severed Employee and anyone entitled to
claim under or through such Severed Employee with all Employer-provided benefits
under any group health plan (including any dental coverage) and life insurance
plan of the Employer (as in effect immediately prior to such Severed Employee’s
Severance Date or, if more favorable to the Severed Employee, immediately prior
to the Change in Control) for which employees of the Employer are eligible, to
the same extent as if such Severed Employee had continued to be an employee of
the Employer during the Welfare Benefit Continuation Period, at no greater cost
to the Severed Employee than the cost to the Severed Employee immediately prior
to such date.

 

6



--------------------------------------------------------------------------------

To the extent that the Severed Employee’s participation in Employer benefit
plans is not practicable, the Company shall arrange to provide, at the Company’s
sole expense, the Severed Employee and anyone entitled to claim under or through
such Severed Employee with equivalent health and life insurance benefits under
an alternative arrangement during the Welfare Benefit Continuation Period. The
coverage period for purposes of the group health continuation requirements of
Section 4980B of the Code shall commence at the expiration of the Welfare
Benefit Continuation Period. The benefits described in this Section 2.2 shall
end as of the date the Severed Employee becomes covered under any group health
plan maintained by a subsequent employer which provides benefits to the Severed
Employee (and anyone entitled to claim the benefits described in this
Section 2.2 under or through such Severed Employee) not materially less
favorable than the benefits described in this Section 2.2, and which does not
exclude any pre-existing condition that the Severed Employee or his or her
dependents may have at that time.

2.3 Outplacement.

(a) Each Level II and III Employee who is entitled to receive a Severance
Payment under Section 2.1 shall also be entitled to receive outplacement
services consisting of counseling, networking, spousal programs and the use of a
private office. Such outplacement services will be provided for a maximum of
thirty-nine (39) weeks by a reputable organization selected by the Company.
These outplacement services will be paid for by the Company.

(b) Each Level IV Employee who is entitled to receive a Severance Payment under
Section 2.1 shall also be entitled to receive outplacement services consisting
of counseling, group workshops and the use of a semi-private office. Such
outplacement services will be provided for a maximum of twenty-six (26) weeks by
a reputable organization selected by the Company. These outplacement services
will be paid for by the Company.

(c) Each other Employee who is entitled to receive a Severance Payment under
Section 2.1 shall also be entitled to receive outplacement services consisting
of group workshops, resume writing assistance and help-line support. Such
outplacement services will be provided for a maximum of eight (8) weeks by a
reputable organization selected by the Company. These outplacement services will
be paid for by the Company.

2.4 In the event of a claim by an Employee as to the amount or timing of any
payment or benefit under the Plan, such Employee shall present the reason for
his or her claim in writing to the Plan Administrator. The Plan Administrator
shall, within 90 days after receipt of such written claim, send a written
notification to the Employee as to its disposition. In the event the claim is
wholly or partially denied, such written notification shall (a) state the
specific reason or reasons for the denial, (b) make specific reference to
pertinent Plan provisions on which the denial is based, (c) provide a
description of any additional material or information necessary for the Employee
to perfect the claim and an explanation of why such material or information is
necessary, and (d) set forth the procedure by which the Employee may appeal the
denial of his or her

 

7



--------------------------------------------------------------------------------

claim. In the event an Employee wishes to appeal the denial of his or her claim,
he or she may request a review of such denial by making application in writing
to the Plan Administrator within 60 days after receipt of such denial. Such
Employee (or his or her duly authorized legal representative) may, upon written
request to the Plan Administrator, review any documents pertinent to his or her
claim, and submit in writing issues and comments in support of his or her
position. Within 60 days after receipt of a written appeal (unless special
circumstances require an extension of time, but in no event more than 120 days
after such receipt), the Plan Administrator shall notify the Employee of the
final decision. The final decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.

2.5 Any further dispute or controversy arising under or in connection with this
Plan with respect to an Employee shall be settled exclusively by arbitration at
a location within fifty miles from the location of such Employee’s job with an
Employer immediately prior to the Change in Control (determined without regard
to any relocation thereof which constitutes Good Reason) in accordance with the
rules of the American Arbitration Association then in effect; provided, however,
that the evidentiary standards set forth in this Agreement shall apply. Judgment
may be entered on the award of the arbitrator in any court having jurisdiction.
Each party shall bear its own expenses of such arbitration.

 

  2.6 Cap.

(a) Notwithstanding any other provision of this Plan, in the event that any
payment or benefit received or to be received by the Employee in connection with
a Change in Control or the termination of the Employee’s employment (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement with the Company, any Person whose actions result in a Change in
Control or any Person Affiliated with the Company or such Person) (all such
payments and benefits, including the Severance Benefits, being hereinafter
called “Total Payments”) would not be deductible (in whole or part), by the
Company, Affiliate or Person making such payment or providing such benefit as a
result of Section 280G of the Code, then, to the extent necessary to make such
portion of the Total Payments deductible (and after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement), the cash Severance Payments shall
first be reduced (if necessary, to zero), and all other Severance Payments shall
thereafter be reduced (if necessary, to zero); provided, however, that the
Employee may elect to have the noncash Severance Payments reduced (or
eliminated) prior to any reduction of the cash Severance Payments.

(b) For purposes of this limitation, (i) no portion of the Total Payments the
receipt or enjoyment of which the Employee shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel

 

8



--------------------------------------------------------------------------------

(“Tax Counsel”) reasonably acceptable to the Employee and selected by the
accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code, including by
reason of Section 280G(b)(4)(A) of the Code, (iii) the Severance Benefits shall
be reduced only to the extent necessary so that the Total Payments (other than
those referred to in clauses (i) or (ii)) in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4)(B) of the Code or are otherwise not subject to disallowance
as deductions by reason of Section 280G of the Code, in the opinion of Tax
Counsel, and (iv) the value of any noncash benefit or any deferred payment or
benefit included in the Total Payments shall be determined by the Auditor in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

(c) If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that, notwithstanding the good faith of the
Employee and the Company in applying the terms of this Section 2.6, the Total
Payments paid to or for the Employee’s benefit are in an amount that would
result in any portion of such Total Payments being subject to the Excise Tax,
then, if such repayment would result in (i) no portion of the remaining Total
Payments being subject to the Excise Tax and (ii) a dollar-for-dollar reduction
in the Employee’s taxable income and wages for purposes of federal, state and
local income and employment taxes, the Employee shall have an obligation to pay
the Company upon demand an amount equal to the sum of (i) the excess of the
Total Payments paid to or for the Employee’s benefit over the Total Payments
that could have been paid to or for the Employee’s benefit without any portion
of such Total Payments being subject to the Excise Tax; and (ii) interest on the
amount set forth in clause (i) of this sentence at the rate provided in
Section 1274(b)(2)(B) of the Code from the date of the Employee’s receipt of
such excess until the date of such payment.

 

Section 3. PLAN ADMINISTRATION.

3.1 The Plan shall be interpreted, administered and operated by the Plan
Administrator, which shall have complete authority, in its sole discretion
subject to the express provisions of the Plan, to determine who shall be
eligible for Severance Benefits, to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, and to make all other
determinations necessary or advisable for the administration of the Plan.

3.2 All questions of any character whatsoever arising in connection with the
interpretation of the Plan or its administration or operation shall be submitted
to and settled and determined by the Plan Administrator in an equitable and fair
manner in accordance with the procedure for claims and appeals described in
Section 2.4 hereof.

3.3 The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

 

9



--------------------------------------------------------------------------------

3.4 The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Company.

 

Section 4. PLAN MODIFICATION OR TERMINATION.

The Plan may be amended by the Plan Administrator or terminated by the Board at
any time; provided, however, that (a) no termination or amendment of the Plan
may reduce the Severance Benefits to be paid or provided under the Plan to an
Employee if the Employee’s termination of employment with the Employer has
occurred prior to such termination of the Plan or amendment of its provisions
and (b) during the pendency of a Potential Change in Control and during the
two-year period following a Change in Control, the Plan may not be terminated or
amended, if such amendment would be adverse to the interests of any Employee or
his or her beneficiary, without the consent of such Employee or beneficiary.

 

Section 5. GENERAL PROVISIONS.

5.1 Except as otherwise provided herein or by law, none of the payments,
benefits or rights of any Employee shall be subject to any claim of any
creditor, and, in particular, to the fullest extent permitted by law, all such
payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Employee. No Employee shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which he or she may expect to receive, contingently or otherwise, under this
Plan.

5.2 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Employee, or any person whomsoever, the right to be
retained in the service of the Employer, and all Employees shall remain subject
to discharge to the same extent as if the Plan had never been adopted.

5.3 If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

5.4 The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or

 

10



--------------------------------------------------------------------------------

assignment had taken place. In such event, the term “Company,” as used in this
Plan, shall mean the Company as herein before defined and any successor or
assignee to the business or assets which by reason hereof becomes bound by the
terms and provisions of this plan.

5.5 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

5.6 The Plan shall not be funded. No Employee shall have any right to, or
interest in, any assets of the Company which may be applied by the Company to
the payment of benefits or other rights under this Plan.

5.7 Any benefit payable to or for the benefit of a minor, an incompetent person
or other person incapable of giving a receipt therefor shall be deemed paid when
paid to such person’s guardian or to the party providing or reasonably appearing
to provide for the care of such person, and such payment shall fully discharge
the Company, the Plan Administrator and all other parties with respect thereto.
If a Severed Employee dies prior to the payment of all benefits due such Severed
Employee, such unpaid amounts shall be paid to the executor, personal
representative or estate of such Employee.

5.8 The Severance Benefits that a Severed Employee may be entitled to receive
pursuant to this Plan are not intended to be duplicative of any similar benefits
to which a Severed Employee may be entitled from the Company or any of its
Subsidiaries or Affiliates under any other severance plan, agreement, policy or
program maintained by the Company or any of its Subsidiaries or Affiliates or to
which the Company or any of its Subsidiaries or Affiliates is a party.
Accordingly, the Company shall reduce the benefits to which a Severed Employee
may be entitled under this Plan to take account of any other similar benefits to
which the Severed Employee is entitled from the Company or any of its
Subsidiaries or Affiliates; provided, however, that if the amount of benefits to
which such Severed Employee is entitled under such other severance plan,
agreement, policy or program is greater than the benefits to which the Severed
Employee is entitled under this Plan, the Severed Employee will be entitled to
receive the full amount of the benefits to which such Employee is entitled under
such other plan, agreement, policy or program.

5.9 Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

5.10 This Plan shall be construed and enforced according to the laws of the
State of Illinois, without giving effect to its principles of conflicts of law,
to the extent not preempted by federal law, which shall otherwise control.

 

11